Opinion issued October 28, 2008.












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00814-CR
____________

IN RE JOHNNY RAY ROBINSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator. Johnny Ray Robinson, has filed a pro se motion for leave to file
mandamus, and a pro se petition for writ of mandamus complaining that the trial court
has not ruled on his post-conviction writ of habeas corpus or entered findings of fact
on his writ. (1) See Tex. Code Crim. Proc. Ann. Art. 11.07 (Vernon Supp. 2008).
 This Court has no authority to issue a writ of mandamus to compel a district
court judge to rule on a petition for writ of habeas corpus in which the judgment of
conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App.-Houston [1st
Dist.] 2001, orig. proceeding).  Neither do we have jurisdiction to grant post-conviction habeas corpus relief in felony cases because that jurisdiction rests
exclusively with the Texas Court of Criminal Appeals.  Tex. Code Crim. Proc. Ann.
Art. 11.07 § 3,  (Vernon Supp. 2008);  Ater v. Eight Court of Apeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (orig. proceeding). 
	We deny the application for leave to file, and we dismiss the petition for writ
of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).












1.    	Respondent is the Honorable Debbie Mantooth Stricklin, Judge, 180th District
Court, Harris County.  We note that Relator's petition does not contain a
certificate of service for Respondent, and does not contain a certified or sworn
copy of any order complained of, or any other document showing the matter
complained of.  See Tex. R. App. P. 9.5, 52.3(j) 

 Relator is also known as John Reynolds.